Name: Council Decision (EU, Euratom) 2017/869 of 16 May 2017 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2017-05-20

 20.5.2017 EN Official Journal of the European Union L 131/22 COUNCIL DECISION (EU, Euratom) 2017/869 of 16 May 2017 appointing a member of the Court of Auditors THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposal by Hungary, Having regard to the opinion of the European Parliament (1), Whereas: (1) The term of office of Mr Szabolcs FAZAKAS expired on 6 May 2016. (2) A new appointment should therefore be made, HAS ADOPTED THIS DECISION: Article 1 Ms IldikÃ ³ GÃ LL-PELCZ is hereby appointed member of the Court of Auditors for the period from 1 September 2017 to 31 August 2023. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 May 2017. For the Council The President L. GRECH (1) Opinion of 27 April 2017 (not yet published in the Official Journal).